DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/04/2022 to claims 95, 97, 98, and 100 have been entered. Claims 1-94 and 106 are canceled. Claims 96-105 and 107-110 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 97, 98, and 100 have overcome the indefiniteness rejections of record, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Arguments
Applicant’s arguments on pages 7-10 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth below and necessitated by the instant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 95-105 and 107-110 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0038279; provided in the IDS dated 9/19/2018) in view of Daridon et al. (US 8,658,418; Reference A).
This rejection addresses the embodiment of an anerobic gas chamber in contact with at least part of the first cell culture channel for claim 97.
1) providing the microfluidic device of Fig. 3, 5, 6, or 12, wherein said device has a first and second fluid source (e.g. bottom and top fluid flow, see Fig. 5) separated by a semi-permeable membrane (i.e. flexible porous membrane, see Fig. 5 and ¶0070), wherein the fluid sources are attached to separate reservoirs (¶0064 (¶Fig. 21 and ¶0066-0068), an anaerobic gas chamber in contact with at least part of a first cell culture channel (¶0015; ¶0113), wherein the fluid provided to the first cell culture channel is deoxygenated and operated under hypoxic or anaerobic conditions (¶0113-0114), and wherein fluid provided to the second cell culture channel is oxygenated or deoxygenated (¶0113, e.g. anerobic), 2) loading one side of the semi-permeable membrane with endothelial cells and the other, opposing, side with epithelial cells (Fig. 5; also Example 1 ¶0202 for Caco-2 epithelial cells and human microvascular endothelial (HMVE) cells), and 3) perfusing each channel with fluidic culture medium (¶0202), reading on claims 95-99, 101, 102, 105, 107, 108 (i.e. the Caco-2 epithelial cells being intestinal epithelial cells, see ¶0200), and 109. Ingber teaches a fluid source can be a reservoir or other container comprising a volume of fluid such that the fluid can be caused to move from the fluid source and through the one or more channels of the fluidic device (¶0066), reading in-part on the internal reservoirs of claim 95. Ingber teaches an additional embodiment further seeding the semi-permeable membrane of the microfluidic device with immune cells such as blood mononuclear cells (¶0105-0106), reading on the blood component of claim 100. Ingber teaches an additional embodiment wherein animal cells are co-cultured with anaerobic bacteria (¶0103 and 
Regarding claim 95, Ingber does not teach a single embodiment comprising the microfluidic cell culture device of Fig. 5 and perfusion with reduced-oxygen fluid. However, as Ingber expressly contemplates such a modification as cited above, it would have been obvious before the invention was filed to add the reduced-oxygen fluid embodiment of Ingber to the device of Fig. 5 to thus perfuse Ingber’s microfluidic device with a low/reduced oxygen fluid.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so and would have been motivated to make the substitution because Ingber expressly considers the modification, thus predictably yielding a (cell culturing) method of perfusing a device with a low/reduced oxygen fluid. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
Regarding claim 95, Ingber does not teach a first or second reservoir located/housed internally and opened (e.g. fluidly connected) to the anaerobic or hypoxic chamber.
Daridon teaches a microfluidic device for detecting and/or culturing cells (Abstract). Daridon teaches that the input mechanism may receive material from internal or external reservoirs (Col. 14, lines 29-61), reading on claim 95. 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
 
/Sean C. Barron/Primary Examiner, Art Unit 1653